

117 S345 IS: Maternal Vaccinations Act
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 345IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a national campaign to increase maternal vaccination rates.1.Short titleThis Act may be cited as the Maternal Vaccinations Act.2.Maternal vaccination awareness and equity campaign(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall carry out a national campaign to—(1)increase awareness of the importance of maternal vaccinations for the health of pregnant and postpartum individuals and their children; and(2)increase maternal vaccination rates, with a focus on communities with historically high rates of unvaccinated individuals.(b)ConsultationIn carrying out the campaign under this section, the Secretary shall consult with relevant community-based organizations, health care professional associations and public health associations, State public health departments and local public health departments, Tribal-serving organizations, nonprofit organizations, and nationally recognized private entities.(c)ActivitiesThe campaign under this section shall—(1)focus on increasing maternal vaccination rates in communities with historically high rates of unvaccinated individuals, including for pregnant and postpartum individuals from racial and ethnic minority groups;(2)include efforts to engage with pregnant and postpartum individuals in communities with historically high rates of unvaccinated individuals to seek input on the development and effectiveness of the campaign;(3)provide evidence-based, culturally congruent resources and communications efforts; and(4)be carried out in partnership with trusted individuals and entities in communities with historically high rates of unvaccinated individuals, including community-based organizations, community health centers, perinatal health workers, and maternity care providers.(d)CollaborationThe Secretary shall ensure that the information and resources developed for the campaign under this section are made publicly available and shared with relevant Federal, State, and local entities.(e)EvaluationNot later than the end of fiscal year 2025, the Secretary shall—(1)establish quantitative and qualitative metrics to evaluate the campaign under this section; and(2)submit a report detailing the impact of the campaign under this section to Congress.(f)DefinitionsIn this Act:(1)Maternity care providerThe term maternity care provider means a health care provider who—(A)is a physician, physician assistant, midwife who meets at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioner, or clinical nurse specialist; and(B)has a focus on maternal or perinatal health.(2)Perinatal health workerThe term perinatal health worker means a doula, community health worker, peer supporter, breastfeeding and lactation educator or counselor, nutritionist or dietitian, childbirth educator, social worker, home visitor, language interpreter, or navigator.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $2,000,000 for each of fiscal years 2022 through 2026. 